Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
Claims 2-7, 13 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims are rejected in view of the limitation “a layer where the anode connection pad, the cathode connection pad and auxiliary structure are located” in lines 10-11 of claim 2.
A person having ordinary skills in the art will find the limitation indefinite because it would be unclear as to whether the limitation “a layer” is referring to the same “layer” disclosed in line 3 of claim 2.
It seems the limitation of claim 2 line 10-11 should read “the layer”, however, it is possible that the limitation “a layer” (lines 10-11) is different from the claimed “a layer” in line 3.
The claim would be understood as presented with each layer being exclusive from the other.
It should be noted that any claim(s) not rejected in view of a prior art is considered unique to the claimed invention (because no prior art was found to teach the claimed limitation). However, the allowability of the claim(s) cannot be determined because of the rejection under 35 U.S.C. 112(b).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. [US PGPUB 20210091275] in view of Ikeda et al. [US PGPUB 20210210474] and in view of Woo et al. [US PGPUB 20210020726] (hereinafter Chen, Ikeda and Woo).

Regarding claim 1, Chen teaches a backlight assembly, comprising:
a substrate (110, Para 29);
a first trace (P3, Para 27, Fig.1G) and a second trace (P2, Para 27, Fig.1G) of an LED on the substrate (Fig. 1G);
a planarization layer (126 formed from layer 124’, Para 32, Fig. 1G) on a layer (layer encapsulating reflective layer RA, Fig. 1G) where the first trace and the second trace of the LED are located (Fig. 1G); and
a first connection pad (CLE2, Para 32) and a second connection pad (CLE3, Para 32) on the planarization layer (Fig.1G),
wherein the first trace of the LED is coupled to the first connection pad through a first via hole penetrating through the planarization layer (Fig. 1G), and the second trace of the LED is coupled to the second connection pad through a second via hole penetrating through the planarization layer (Fig. 1G).
Chen does not specifically disclose that the first trace, the second trace, the first connection pad and the second connection pad is an anode trace, a cathode trace, an anode connection pad and a cathode connection pad respectively; and
wherein an exhaust channel is further arranged on the planarization layer to release gas accumulated in the planarization layer.
However, a person having ordinary skills in the art knows that light emitting devices have electrodes which are referred to as anode and cathode.
Referring to the invention of Ikeda, Ikeda teaches an exemplary structure of a light emitting device 100A comprising anode 116 (Para 90) and cathode 117 (Para 90, Fig. 16).
In view of such teaching by Ikeda, it would have been obvious to a person having ordinary skills in the art to have the device of Chen combine the teaching of Ikeda based on the rationale of using known technique to improve similar devices (methods, or products) in the same way (MPEP 2143).
Referring back to the invention of Chen, Chen teaches that the planarization layer can be made from organic or inorganic material (Para 38) and in an instance, an organic material (Para 30).
A person having ordinary skills in the art knows that gases may be generated by short-term or long-term chemical decomposition of organic insulation material which leads to defects in devices.
Referring to the invention of Woo, Woo discloses at a solution to the well-known issue related to organic insulation material releasing gas overtime in a device (Para 4-5), 
and wherein to release the gas, a hole is at least provided in a conducting layer in contact with the organic insulation material (Para 90-93, Fig. 7).
In view of such teaching by Woo, it would have been obvious to a person having ordinary skills in the art to have the device of Chen combine the teaching of Woo based on the rationale of applying known technique to a known device (method, or product) ready for improvement to yield predictable results (MPEP 2143).
In view of Woo’s disclosure, a person having ordinary skills in the art will understand that at a region from the depicted regions in the annotated Fig. 1G (attached hereinbelow) are structurally capable of being referred to and function as exhaust channel.

    PNG
    media_image1.png
    360
    348
    media_image1.png
    Greyscale

Annotated Fig. 1G

Regarding claim 17, Chen teaches a manufacturing method for a backlight assembly comprising:
forming a first trace (P3, Para 27, Fig.1G) and a second trace (P2, Para 27, Fig.1G) of an LED on the substrate (Fig. 1G) by a patterning process (Para 27 –at least in view of the shape and disposing of the traces);
forming a planarization layer (126 formed from layer 124’, Para 32, Fig. 1G) on a layer (layer encapsulating reflective layer RA, Fig. 1G) where the first trace and the second trace of the LED are located (Fig. 1G), and forming a first via hole and a second via hole in the planarization layer (1C-1D);
forming a first connection pad (CLE2, Para 32) and a second connection pad (CLE3, Para 32) on the planarization layer (Fig.1G – at least in view of the shape and disposing of the traces), wherein the first trace of the LED is coupled to the first connection pad through the first via hole penetrating through the planarization layer (Fig. 1G),
and the second trace of the LED is coupled to the second connection pad through the second via hole penetrating through the planarization layer (Fig. 1G).
Chen does not specifically disclose that the first trace, the second trace, the first connection pad and the second connection pad is an anode trace, a cathode trace, an anode connection pad and a cathode connection pad respectively; and
forming an exhaust channel on the planarization layer to discharge gas accumulated in the planarization layer.
However, a person having ordinary skills in the art knows that light emitting devices have electrodes which are referred to as anode and cathode.
Referring to the invention of Ikeda, Ikeda teaches an exemplary structure of a light emitting device 100A comprising anode 116 (Para 90) and cathode 117 (Para 90, Fig. 16).
In view of such teaching by Ikeda, it would have been obvious to a person having ordinary skills in the art to have the device of Chen combine the teaching of Ikeda based on the rationale of using known technique to improve similar devices (methods, or products) in the same way (MPEP 2143).
Referring back to the invention of Chen, Chen teaches that the planarization layer can be made from organic or inorganic material (Para 38) and in an instance, an organic material (Para 30).
A person having ordinary skills in the art knows that gases may be generated by short-term or long-term chemical decomposition of organic insulation material which leads to defects in devices.
Referring to the invention of Woo, Woo discloses at a solution to the well-known issue related to organic insulation material releasing gas overtime in a device (Para 4-5), 
and wherein to release the gas, a hole is at least provided in a conducting layer in contact with the organic insulation material (Para 90-93, Fig. 7).
In view of such teaching by Woo, it would have been obvious to a person having ordinary skills in the art to have the device of Chen combine the teaching of Woo based on the rationale of applying known technique to a known device (method, or product) ready for improvement to yield predictable results (MPEP 2143).
In view of Woo’s disclosure, a person having ordinary skills in the art will understand that at a region from the depicted regions in the annotated Fig. 1G (attached hereinbelow) are structurally capable of being referred to and function as exhaust channel.

Allowable Subject Matter
Claims 8-12, 14-15, 18-19 and 21 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISMAIL A MUSE whose telephone number is (571)272-1470. The examiner can normally be reached Monday - Friday 8:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached on (303)297-4722. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ISMAIL A MUSE/            Primary Examiner, Art Unit 2819